NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE ALBERTO BELTRAN,                         No.    18-35313

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00915-SI

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      TROTT, FERNANDEZ, and SILVERMAN, Circuit Judges.

      Federal prisoner George Alberto Beltran appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his

action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging various constitutional violations. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. We deny Beltran’s request for oral argument, set forth in
his opening brief. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v.

Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Beltran

failed to properly exhaust his administrative remedies, or raise a genuine dispute of

material fact as to whether there was “something in his particular case that made

the existing and generally available administrative remedies effectively unavailable

to him.” Albino v. Baca, 747 F.3d 1162, 1171-72 (9th Cir. 2014) (en banc); see

also Woodford v. Ngo, 548 U.S. 81, 90 (2006) (requiring proper exhaustion, which

means “using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits)” (emphasis, citation, and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying Beltran’s motion for

default judgment because Beltran did not seek entry of default and defendants did

not “fail to plead or otherwise defend.” See Eitel v. McCool, 782 F.2d 1470, 1471

(9th Cir. 1986) (setting forth standard of review and explaining that Fed. R. Civ. P.

55 requires first the entry of a default and then entry of default judgment).

      We reject as without merit Beltran’s contentions regarding judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                          2                                       18-35313
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               18-35313